Petition for Writ of Habeas Corpus Denied and Opinion filed August 7,
2003








Petition for Writ of Habeas Corpus Denied and Opinion
filed August 7, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00808-CV
____________
 
IN RE ADEL SHESHTAWY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF HABEAS CORPUS
 

 
M E M O R A N D U M  O P I N I O N
On July 22, 2003, relator,
Adel Sheshtawy, filed a petition for
writ of habeas corpus.  See Tex. Gov=t Code Ann. ' 22.221(d) (Vernon Supp. 2000);  Tex. R. App. P. 52. 
We deny relator=s petition for writ of habeas corpus
for the reasons set out in In re Sheshtawy, No.  14-03-00444-CV, 2003 WL 1922869 (Tex.  App. B Houston [14th Dist.] 2003) (orig.  proceeding).  
PER CURIAM
Petition Denied and Opinion filed
August 7, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.